Citation Nr: 1018553	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to Agent Orange exposure in 
service. 

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to Agent Orange exposure 
in service and type II diabetes mellitus. 

3.  Entitlement to service connection for renal 
insufficiency, to include as secondary to Agent Orange 
exposure in service and type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from 1958 to August 1980. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2008 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's claims of entitlement to service 
connection currently on appeal.

In April 2010, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicides.

2.  The Veteran's type II diabetes mellitus is related to 
herbicide exposure in service. 

3.  The Veteran's erectile dysfunction is etiologically 
related to type II diabetes mellitus. 

4.  The Veteran's renal insufficiency is etiologically 
related to type II diabetes mellitus. 
CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Erectile dysfunction is proximately due to type II 
diabetes mellitus.  38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Renal insufficiency is proximately due to type II 
diabetes mellitus.  38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's 
claims.  This is so because the Board is taking action 
favorable to him on the issues in appellate status and a 
decision at this point poses no risk of prejudice to him.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially contends that he has type II diabetes 
mellitus, erectile dysfunction, and renal insufficiency due 
to Agent Orange exposure during service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A.
§ 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  Service 
records show that among his awards, the Veteran was the 
recipient of the Vietnam Service Medal with 2 devices, the 
Republic of Vietnam Gallantry Cross with Device, and the 
Republic of Vietnam Campaign Medal.  Records also show that 
from December 1966 to October 1967, the Veteran was assigned 
to an operation in the Republic of Vietnam.  Therefore, he is 
presumed to have been exposed to herbicides.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The Veteran currently has type II diabetes mellitus as 
documented throughout the record.  Also, the Veteran is 
presumed to have been exposed to herbicides during service.  
As noted above, herbicide regulations provide a general 
presumption that diabetes mellitus is caused by Agent Orange 
exposure.  However, this presumption is rebuttable.  See 38 
C.F.R. §§ 3.307(d) and 3.309(e).  In this regard, the Board 
notes that a January 1997 private treatment record noted that 
severely elevated blood sugar was likely related to the 
Veteran's steroid use for sarcoidosis.  On the other hand, a 
February 2008 VA examiner noted that the Veteran's diabetes 
mellitus was caused by or a result of exposure to Agent 
Orange while stationed in Vietnam.  Resolving all doubt in 
the Veteran's favor, the Board finds that the presumption for 
diabetes mellitus related to herbicide exposure has not been 
rebutted.  Therefore, service connection for type II diabetes 
mellitus is warranted. 

As to the claims for renal insufficiency and erectile 
dysfunction, the February 2008 VA examiner addressed both 
disabilities.  As to erectile dysfunction, the February 2008 
VA examiner opined that it was at least as likely as not 
caused by or a result of the Veteran's service-connected 
diabetes mellitus.  The examiner noted that the Veteran 
developed erectile dysfunction after his diagnosis of 
diabetes mellitus which might indicate a relationship.  She 
added that the Veteran's multiple antihypertensive 
medications could be causing the erectile dysfunction.  
Resolving all doubt in the Veteran's favor, the Board finds 
that the criteria for erectile dysfunction secondary to 
diabetes mellitus have been met.  See 38 C.F.R. §§ 3.303, 
3.310

As to renal insufficiency, the February 2008 examiner stated 
that it was most likely caused by or a result of the 
Veteran's diabetes mellitus.  She indicated that the Veteran 
had elevated blood sugars since 1990 without treatment until 
1997 at which time he was admitted to the hospital with acute 
dehydration and went into renal failure requiring dialysis.  
The examiner indicated the Veteran was in chronic renal 
failure at present and the nephrologist at the time noted 
that chronic renal failure was due to the acute renal failure 
episode secondary to dehydration.  She also noted that there 
was evidence that the Veteran had signs of chronic renal 
failure prior to the episodes and it coincided with the 
diagnosis of diabetes mellitus.  The Board notes that there 
is no contradicting opinion of record.  Therefore, service 
connection for renal insufficiency secondary to diabetes 
mellitus is warranted.   See 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for type II diabetes mellitus, secondary 
to Agent Orange exposure in service, is granted.  

Service connection for erectile dysfunction, secondary to 
type II diabetes mellitus, is granted.  

Service connection for renal insufficiency, secondary to type 
II diabetes mellitus, is granted.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


